DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Priority
Acknowledgement is made of the applicant’s claim for benefit of Republic of Korea application 10-2017-106703 (filed 12/8/2017). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities: the comma in line 5 should be replaced with “such that” (“…of the plate[[,]] such that the hook…”) to improve clarity. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a well plate that appears to allow for an embodiment of only one well (line 2, “…includes at least one well recessed in one direction…”) but also requires at least two wells (lines 3-4, “…and a connecting portion connecting the wells…”) for hanging the insert (lines 5-6, “…caught on the connecting portion…”). Therefore the intended scope of the claims is indefinite. Dependent claims 6 and 7 are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Iyasere et al. (US PGPub 2015/0050735), taken with the evidence of the American National Standards Institute/Society for Laboratory Information and Screening (Publication 2-2004, 2011).
Iyasere et al. disclose an insert for a cell culture well plate (See fig. 7).The insert has cylindrical walls and open upper and lower portions and a support that extends from the side wall into the well (See fig. 7). The insert is supported by protrusions extending outward from the upper portion of the side wall (See fig. 7).
The instant claims read on the well insert of Iyasere et al. as follows:
Regarding claim 1: Iyasere et al. teach an insertable culture container comprising a cylindrical side wall having open upper and lower portions, at least one hook or holder protruding outward from the upper side of the side wall, and at least one support protruding inward from the lower side of the side wall (See ¶0009, 0040; fig. 7).
Regarding claim 2: Following the discussion of claim 1 above, Iyasere et al. teach the support is located on the lower portion of the side wall, such as about 2 mm from the well bottom in one embodiment (See ¶0040).
Regarding claim 4: Following the discussion of claim 1 above, Iyasere et al. teach that the well insert can have a conical shape (See ¶0030).
Regarding claim 5: Following the discussion of claim 1 above, Iyasere et al. teach a kit comprising a “conventional well plate” and one or more inserts that hang on the well to keep the inserts’ supports elevated above the bottom of the well (See ¶0044; fig. 12).
Regarding claim 6: Following the discussion of claim 5 above, Iyasere et al. teach an embodiment wherein the support is located about 2 mm from the bottom of the well (See ¶0040). The American National Standards Institute defines standard well plates as 14.35 ± 0.25 mm in height and having a distance of 1 mm between the bottom-resting plane of the plate to the lower surface of the well (See pages 4-6; fig. 1). These standard dimensions are considered to be those comprised by the “conventional well plate” of Iyasere. Given these dimensions, an insert positioned about 2 mm from the floor of the well, such as is taught by Iyasere et al., would be positioned at a distance within 10-40% of the depth of the well.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 16/069917).
Li et al. teach a cell culture well insert having open first and second ends, a side wall extending between the first and second ends, and one or more supports extending radially from the first end to position the insert inside the well (See ¶0003, 0006; fig. 2A). The opening of the second end can be a square formed by equally spaced horizonal projections from the side wall (See fig. 2C). 
The instant claims read on the well insert of Li et al. as follows:
Regarding claim 1: Li et al. teach an insertable culture container comprising a cylindrical side wall having open upper and lower portions, at least one hook or support protruding outward from the upper side of the side wall, and at least one support protruding inward at the lower opening from the side wall (See ¶0003, 0006; fig. 2A and 2C).
Regarding claim 2: Following the discussion of claim 1 above, Li et al. teach the inward-protruding support can be located below a central portion of the side wall (See fig. 2C).
Regarding claim 3: Following the discussion of claim 1 above, Li et al. teach the bottom of the insert can have protrusions into the well spaced at equal intervals along circumference of the interior wall (See fig. 2C). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyasere et al. in view of Herroon et al. (Frontiers in Endocrinology, 2016).
Iyasere et al. teach a cell culture method comprising preparation of a kit having a conventional well plate and one or more inserts, wherein the plate is retrofitted and the insert is constructed and arranged to provide a support at a fixed depth (See ¶0038, 0044). Iyasere et al. also teach a media change step (See ¶0045).
However, Iyasere et al. fail to teach an inoculation step of inoculating a first cell inside the well of the plate, an insertion step of inserting the insertable culture container into the well of the plate, and a co-culture step of co-culturing cells by locating a three-dimensional structure inoculated with a second cell on the support. 
Herroon et al. teach the inoculation and culture of bone marrow-derived adipocytes on the bottom of the well and the addition of new medium prior to prior to the placement of an insert within the well (See page 3, col. 2, ¶2; fig. 1). The lower end of the insert features a semi-permeable membrane, the surface of which is partially covered (~24% of the membrane) by a glass coverslip supporting the growth of three-dimensional prostate carcinoma cell spheroids (See page 3, col. 2, ¶3; fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the membrane-supported coverslip of Herroon et al. with an insert having an inward-projecting support, such as is taught by Iyasere et al. While the support of Iyasere et al. is intended as a rest for pipette tips during cell culture, Iyasere et al. also teach the insert’s support is to lie submerged within the culture medium and the “sizing and construction of the insert may generally be designed to provide a desired area to grow cells” (see ¶0037, 0038), providing motivation for one to use the support as a culture surface. One skilled in the art would recognize that the membrane-supported coverslip of Herroon et al. and an inward-projecting support, such as is taught by Iyasere et al., would have equivalent functions in enabling co-culture of three-dimensional spheroids with cells in a monolayer and diffusion of growth factors and metabolites without direct contact between different cell types. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached at (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.S.S./Examiner, Art Unit 4171                                                                                                                                                                                                        




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635